Citation Nr: 0407421	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a 
Board decision issued on November 19, 2002, that denied 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran had active service from January 1942 to August 
1942, and from January 1945 to June 1946.  He was a prisoner 
of war (POW) of the Japanese Imperial Government from April 
to August 1942.  He died in September 1997.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on motion as to CUE in a November 19, 2002, Board decision 
which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by the Board on November 19, 2002.

2.  The November 19, 2002, decision of the Board was 
supported by the facts and law.


CONCLUSION OF LAW

The November 19, 2002, Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

There are no available service medical records pertaining to 
the veteran.  

In an April 1946 Affidavit for Philippine Army Personnel, the 
veteran indicated that he was a POW from April to August 
1942, after which time he was sick with malaria, beriberi, 
and malnutrition.  Information obtained from the service 
department indicates that records of physical examinations 
conducted at the time of the veteran's service entrance and 
discharge were not available.  It was noted that although the 
veteran had alleged that he had been sick with malaria and 
beriberi in service, such allegations were "not supported."

In June 1950, the veteran submitted applications for VA 
compensation benefits; his applications do not reflect any 
notations of any cardiovascular or pulmonary problems.

In support of the claim, an affidavit from Dr. P.G., 
purportedly executed in September 1948, indicated that after 
the veteran's release from the POW camp in August 1942, he 
was treated for "malignant malaria, beri-beri, anemia, and 
avitaminosis."  In a March 1960 report, however, Dr. P.G. 
indicated that he had no record of any clinical findings 
pertaining to the veteran.

Also submitted by the veteran was a copy of an affidavit 
purportedly signed in January 1948, by A.G., Chief Surgeon of 
Reservation Hospital.  Dr. A.G. indicated that he had treated 
the veteran in March 1943 for "malaria and nutritional edemia 
contracted while a [POW]."

At a June 1960 VA medical examination, the veteran reported 
occasional chest pains.  On examination, heart sounds were 
strong and regular and there were no murmurs.  Blood pressure 
was 160/96.  Examination of the respiratory system was 
unremarkable and a chest X-ray was normal.  The diagnosis was 
residuals of an alleged gunshot wound to the right anterior 
chest.

By June 1960 decision, the RO granted service connection for 
residuals of a gunshot wound to the right anterior chest, 
muscle group II.  Service connection for beriberi was denied.

Records indicate that the veteran was examined at the Luna 
Medical Center in November 1974.  At that time, he reported a 
history of essential hypertension since 1960.  On 
examination, the veteran's blood pressure was elevated and an 
electrocardiogram showed nondiagnostic ST-T wave changes.  A 
chest X-ray was negative.  The diagnoses included 
hypertensive vascular disease.

In January 1975, Q.A., Jr., M.D., indicated that the veteran 
had been suffering from essential hypertension for "quiet 
[sic] some time."

On VA medical examination in April 1975, the veteran's blood 
pressure was 180/100.  A chest X-ray showed residuals of 
pleural disease, but was otherwise negative.  The diagnoses 
included hypertensive vascular disease and residuals of 
pleural disease, right lower chest.

By October 1975 decision, the Board denied service connection 
for hypertension, noting that the condition was not shown to 
have been present in service or within the first post-service 
year.  The Board further noted that the record did not show a 
causal relationship between the veteran's current 
hypertension and his active service, any incident therein, or 
any service-connected disability.  The Board also denied 
service connection for beriberi, noting that the condition 
had not been shown to be present in service or currently.

On May 1983 VA medical examination, hypertensive vascular 
disease was noted.

At a September 1983 hearing, the veteran testified that he 
had been sick as a POW, suffering from conditions such as 
continuous diarrhea and beriberi on both legs.

By an October 1984 decision, the Board determined that the 
evidence of record did not present a new factual basis for 
service connection for hypertension or beriberi.

In a June 1986 statement, B.P., M.D., indicated that the 
veteran had been under his care since November 1985 for, 
inter alia, "malignant hypertension."

On December 1987 VA medical examination, the veteran denied 
that he had swelling in the glands, joints, legs, feet, or 
muscles during captivity.  Hypertension was diagnosed.

Private treatment records from Dr. P, dated from November 
1985 to September 1993 show that the veteran received 
treatment for, inter alia, hypertension.  He also reported a 
history of a heart attack in 1976.

Following VA medical examination in May 1995, the diagnoses 
included atherosclerotic heart disease. 

In a February 1997 statement, M.A., M.D., indicated that the 
veteran had diagnoses including hypertensive cardiovascular 
disease. 

In a February 1997 statement, F.E., M.D., indicated that the 
veteran currently had several disabling conditions, including 
hypertension.  It was noted that the veteran had suffered 
strokes in 1975 and 1996.  In a July 1997 statement, Dr. F.E. 
indicated that the veteran had been under his care since 1989 
for several conditions, including hypertension and chronic 
obstructive pulmonary disease.

In July 1997, M.A., M.D., indicated that the veteran had 
myocardial ischemia, chronic obstructive lung disease, and 
chronic congestive heart failure.

In September 1997, the veteran was hospitalized for treatment 
of several conditions.  He died later that month.  The 
diagnoses included cardiorespiratory arrest, pulmonary 
congestion, congestive heart failure and atherosclerotic 
cardiovascular disease.  The certificate of death reflects 
the same diagnoses.

In May 1998, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC), claiming service 
connection for the cause of the veteran's death.  In support 
of her claim, she submitted private treatment records showing 
that the veteran had been hospitalized in April 1995 for 
treatment of, inter alia, atherosclerotic heart disease.

In a June 2002 memorandum, a VA physician indicated that she 
had reviewed the veteran's claims folder and noted that he 
had been shown to be hypertensive since 1960, as documented 
by VA medical examinations from 1960 to 1991 and various 
private treatment notes.  She noted that he was first shown 
to have cardiomegaly on a 1983 VA medical examination, based 
on an electrocardiogram finding of left ventricular 
hypertrophy.  She noted that cardiac enlargement was first 
noted on a 1989 chest X-ray, and that there was no evidence 
regarding the presence of ischemia.  Based on the veteran's 
history of chronic hypertension, she concluded that it was 
the cause of his fatal heart disease.  In that regard, she 
noted that it was medically established that elevated blood 
pressure increases the likelihood of the development of 
atherosclerosis which, if left untreated, caused death in 50 
percent of patients.  She noted that hypertension was not 
detected during the veteran's military service; thus, she 
concluded that it cannot be related to his service.  She 
further concluded that it was unlikely that his service 
connected-disabilities (gunshot wound, peripheral neuropathy, 
anxiety disorder) were related to the cause of the veteran's 
death.

II.  Legal Analysis

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  In 
order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication, and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c).  If it is not clear that a different 
result would have ensued, the error complained of cannot be 
"clear and unmistakable."  Id.  A disagreement with how the 
Board weighed or evaluated the facts in a particular case is 
not CUE.  38 C.F.R. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, Id., and motions 
that fail to satisfy these requirements may be dismissed 
without prejudice to re-filing.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) 
(invalidating 38 C.F.R. § 20.1404(b) to the extent that it 
allowed insufficiently pled motions to be denied without 
further opportunity to re-file).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, if a veteran is a former POW and was detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the U.S. 
Court of Veterans Appeals has held that where a service- 
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  The allegations of error are 
of sufficient specificity as to raise a valid claim of CUE. 

The appellant argues that there was CUE in the November 19, 
2002, Board decision, that denied service connection for the 
cause of the veteran's death.  The appellant appears to 
maintain that the pertinent regulation regarding presumptive 
service connection for POW veterans was incorrectly applied.  

To the contrary of the appellant's assertions, it is 
concluded that the Board properly considered and applied the 
existing law to the correct facts, in its November 2002 
decision.  It was correctly concluded that, as a former POW, 
the veteran was entitled to a statutory presumption of 
service connection if one of the conditions listed in 38 
C.F.R. § 3.309(c) (including beriberi heart disease and 
ischemic heart disease when localized edema was present 
during captivity), was manifested during his lifetime.  It 
was noted that while the veteran claimed to have contracted 
beriberi in service, and although beriberi disease is one of 
the presumptive conditions listed in 38 C.F.R. § 3.309, the 
death certificate reflects that he died of arteriosclerotic 
cardiovascular disease, not a manifestation of beriberi heart 
disease.  Moreover, it was pointed out that the record 
contained no indication that the veteran suffered from 
localized edema during captivity; notably, the veteran, 
himself, specifically denied that he experienced localized 
swelling during a 1987 POW examination.  In sum, the Board 
correctly applied the laws and regulations that were in 
effect at that time, including the regulation pertaining to 
POW service.  

It has also been argued that the Board failed to consider the 
laws and regulations pertaining to heart disease (apparently 
notwithstanding POW status).  To the contrary, the Board 
correctly observed that cardiovascular disease was not 
clinically evident during the veteran's service or for many 
years thereafter.  Hypertension was not noted until 1960, 
approximately 14 years after his separation from service.  
Moreover, none of the post-service medical records contain 
any medical opinion that the veteran's fatal cardiovascular 
disease, first noted many years after his separation from 
active service, was related to such service, any incident 
occurring therein, or any service-connected disability.  
Likewise, the death certificate contains no indication that 
the cause of the veteran's death was related to service, any 
in-service incident, or any service-connected disability.  
Finally, a VA physician reviewed the veteran's medical 
records and concluded, based on such review, that there was 
no relationship between the cause of the veteran's death and 
his active service, any in-service incident, or any service-
connected disability.  Notably, the medical adviser provided 
a detailed rationale for her opinion and provided references 
to the medical evidence of record.  

The appellant has simply not provided reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of the 
previous adjudication would have been manifestly different 
but for an error.  38 C.F.R. § 20.1403(d)(3).  In deciding 
this motion, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The Court, however, has held that the VCAA is 
not applicable to motions for revision of a Board decision on 
the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  



ORDER

The motion for CUE in a November 19, 2002, decision is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



